Citation Nr: 1452943	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypothyroidism.

2. Entitlement to a rating in excess of 10 percent for recurrent urinary tract infections (UTI).


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism requires medication for control and is manifested by fatigue.

2.  The Veteran's recurrent urinary tract infections have not been manifested by recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management, or resulting in renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, Diagnostic Code 7903 (2014).

2. The criteria for a rating in excess of 10 percent for recurrent urinary tract infections have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 4.115a, 4.115b, Diagnostic Code 7504 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2011 letter, the RO notified the Veteran of information and evidence necessary to substantiate her increased rating claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A remand for further notification about how to substantiate the claims is not necessary. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private and VA treatment records have been obtained, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  In September 2011, the Veteran was afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the current nature and severity of the hypothyroidism and UTI claims on appeal, as well as the medical information necessary to apply the rating criteria with respect to each claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims decided herein.

II.  Analysis

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Hypothyroidism

The Veteran contends that her service-connected hypothyroidism is more disabling than reflected by the currently assigned 10 percent rating.

Diagnostic Code 7903 provides ratings for hypothyroidism.  Hypothyroidism with fatigability, or continuous medication required for control, is rated 10 percent disabling.  A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is for consideration for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119 (2013).

The United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for DC 7903.  The Court found that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  The Court also stated that unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for DC 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

During the September 2011 QTC examination, the Veteran indicated that as a result of her thyroid condition, she suffered from fatigability.  She denied sleepiness, tremors, emotional instability, depression, slowing of thought, poor memory, difficulty breathing, and difficulty swallowing.  She was intolerant of cold weather.  She reported that over the past four years, she gained 20 pounds.  She did not have any heart or gastrointestinal complications resulting from her thyroid condition.  She was prescribed Synthroid for treatment and her symptoms were responsive to such.  It was noted that continuous treatment was not needed to control her condition.  There were no side effects to treatment and she reported that she did not experience any overall functional impairment from her thyroid condition.  TSH level was within normal limits, along with T3 and T4 levels.  The examining physician provided concluding remarks that the Veteran had fatigue and weight gain from her hypothyroidism and that the condition did not result in any sequela. 

In November 2012, the Veteran presented for private treatment with complaints of constant fatigue with a severity of seven out of ten.  Upon examination, her thyroid was without swelling, mass, or tenderness.  The Veteran denied any gastrointestinal trouble and muscular problems, to include joint pain, muscle pain, and swelling.  She was diagnosed with hypothyroidism, insomnia unspecified, malaise, and fatigue.  She was prescribed Synthroid as daily treatment.

During the Veteran's November 2012 Board hearing, she testified that she gained 15 to 20 pounds within the past year.  She stated that she had muscle aches similar to those associated with the flu.  She further described symptoms of sweating, trouble focusing, and organizing her thoughts while at work.  The Veteran also stated that she was very tired and fatigued throughout the day.  She reported awakening two to three times per night and getting eight to nine hours of sleep at night.  She stated that she did not take any medication to help her sleep.

The medical evidence of record shows that the Veteran's hypothyroidism requires medication for control and has been manifested by fatigue.  The medical evidence of record does not show that the Veteran has ever had constipation related to her hypothyroidism.  In addition, the medical evidence of record does not demonstrate any objective evidence of mental sluggishness related to her hypothyroidism.  While insomnia and malaise were noted in November 2012, the examiner's findings did not indicate that the Veteran's hypothyroidism was the cause of these problems.  (Insomnia would appear to be contrary to the notion that worsening hypothyroidism actually causes sleepiness.)

In keeping with the guidance of the Court in Tatum, the Board finds that the evidence of record does not establish that the Veteran suffers from muscular weakness, mental disturbance, and weight gain to warrant the assignment of 60 percent at any time during the appeal.  In fact, while the Veteran contended that she had "muscle aches...in [her] joints [that were]...almost like the flu," she specifically denied any muscular abnormalities during November 2012 private treatment.  See November 2012 Hearing Transcript, p. 4.  Furthermore, despite the Veteran's subjective complaints of trouble organizing her thoughts while at work, there has been no objective evidence of any mental disturbance due to hypothyroidism.  The Board acknowledges that the Veteran's hypothyroidism has been manifested by weight gain.  However, as noted, the medical evidence of record is silent as to any manifestations of muscular weakness or mental disturbance.  Finally, the evidence does not establish that the Veteran has cold intolerance, cardiovascular involvement, bradycardia, and sleepiness that are related to her hypothyroidism and would support a 100 percent rating.  See 38 C.F.R. §§ 4.7, 4.10, 4.119, DC 7903.

In summary, the evidence establishes that the Veteran's hypothyroidism has been well-controlled by medication, as evidenced by laboratory reports showing her TSH within normal limits, and has been manifested by fatigue.  Furthermore, she has not presented a history of constipation.  Considering both the lay and medical evidence of record, as summarized above, the Board finds that a rating of 30 percent is not justified for hypothyroidism at any time during the pendency of the claim.  Overall, her symptoms are more akin to the current 10 percent rating.  38 C.F.R. § 4.7.

B.  Recurrent UTIs

The Veteran contends that her service-connected recurrent UTIs are more disabling than reflected by the currently assigned 10 percent rating.

The Veteran's service-connected recurrent UTIs have been evaluated under Diagnostic Code 7504, for pyelonephritis, which is rated either under the criteria for renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 7504.  The ratings for UTIs and renal dysfunction are found at 38 C.F.R. § 4.115a.

Pursuant to 38 C.F.R. § 4.115a, a UTI that requires long-term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management, a 10 percent disability rating is warranted. When a UTI is manifested by a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requires continuous intensive management, a 30 percent disability rating is warranted.

Pursuant to 38 C.F.R. § 4.115a, renal dysfunction where albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101 warrants a 0 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a.

A January 2011 VA treatment record shows that the Veteran presented for treatment with complaints of burning, pain, and hesitancy with urination.  She stated that such symptomatology had continued for the past two days and that she had a headache for the last four to five days.  She reported that the headache went away with Ibuprofen but subsequently returned; although, it was not intense.  Urinalysis results were normal.  The Veteran was prescribed medication for ten days and told to increase her water intake to one eight-ounce glass every hour while awake.

During the September 2011 QTC examination, the Veteran reported symptoms of fever, nausea, chills, back pain, fatigue, lower abdominal pain, pelvic pain, edema, and weakness.  She denied flank pain, vomiting, syncope, anorexia, dyspnea, angina, and lethargy.  In regards to urination, the Veteran reported dysuria, hesitancy/difficulty starting a stream, hematuria, and dribbling.  She indicated that she did not have a weak or intermittent stream.  She did not strain to urinate, or have urethral discharge, frequency, or nocturia.  She stated that she did not experience urinary leakage or incontinence.  She reported a history of UTIs with 12 infections occurring over the past 12 months.  She received several medications with good response and no side effects.  The Veteran reported that intensive management was required.  She did not indicate a history of obstructive voiding.  She denied a history of urinary tract stones, renal failure or renal dysfunction, acute nephritis, or hydronephrosis.  The Veteran indicated that she was never hospitalized and had had no surgery for her condition.  A complete blood count (CBC) was performed and results were within normal limits.  A comprehensive metabolic panel test results were also within normal limits.  A urinalysis was absent protein (microalbuminuria), sugar, red blood cells, hyaline casts or granular casts.  The examining physician provided concluding remarks that the effect on the Veteran's usual occupation was that when she had a UTI, she took off from work to visit her doctor for treatment at least once a month.

A November 2012 private treatment record shows that the Veteran complained of burning with urination.  She denied flank pain, frequency, and urgency.  A urinalysis revealed normal results.  She was diagnosed with an acute UTI and prescribed antibiotics.  

At the November 2012 Board hearing, the Veteran testified to having between 10 and 15 UTIs per year.  She stated they could last between four or five days if she was required to wait on receiving medication.  She contended that her symptoms included backache, fever, occasional headaches, and frequent and painful urination.  She further indicated that her abdomen was tender and that she had overall weakness.  The Veteran also stated that her prescribed medication caused her to have yeast infections as a side effect.  In the last year, she had missed approximately seven or eight days of work.

The evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for her UTIs. 

As already noted, the next higher disability evaluation of 30 percent for renal dysfunction is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

Throughout the appeals period, the medical evidence of record is negative for albumin that is constant or recurring with hyaline and granular casts or red blood cells that would warrant the next higher rating of 30 percent for renal dysfunction.  In fact, during the September 2011 VA examination, a urinalysis specifically showed no albumin, irregular sugar, red blood cells, hyaline casts or granular casts.  Therefore, the evidence reflects that the Veteran has not suffered from renal dysfunction at any time during the claim period related to her service-connected recurrent UTIs, which would warrant an increased 30 percent disability rating.

The Board has also considered whether a higher disability rating would be warranted based on urinary tract infections.  Under this formula, a 30 percent rating is warranted when a urinary tract infection is manifested by a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requires continuous intensive management.  As stated at the September 2011 examination, while the Veteran reported a history of UTIs with approximately 12 infections occurring over the past 12 months, none of them required any hospitalization or drainage or management beyond use of an antibiotic.  The September 2011 examiner noted that the Veteran did not have a history of obstructed voiding (urinary retention) or urinary tract stones.  As such, a higher 30 percent disability evaluation based on urinary tract infection is not warranted. 

The Veteran is competent to report on symptoms and credible in her belief that she is entitled to a higher disability rating.  Her competent and credible lay evidence, however, is outweighed by competent medical evidence that evaluates the extent of the disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner has the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected hypothyroidism and recurrent UTIs.  Based upon the record, the Board must conclude that at no time during the claim period have these disabilities been more disabling than currently rated.

The Board must also analyze whether the schedular evaluation is inadequate, thus requiring that an adjudicator refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If those elements are satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of each service-connected disability, but the medical evidence reflects that that level of disability is not present in this case.  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected hypothyroidism or recurrent UTIs have rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Further, although the Veteran has submitted evidence of a medical disability and made claims for a higher rating, she has not submitted evidence of unemployability or claimed to be unemployable as a result of her service-connected hypothyroidism or recurrent UTIs.  While the Veteran testified in November 2012 that she has missed seven to eight days of work in the past year and reported during the September 2011 VA examination that she missed work at least once a month to seek treatment for her recurrent UTIs, there has been no information suggesting that the Veteran was precluded from working due to any such disability.  Similarly, although her hypothyroidism has been shown to cause fatigue, there has been no evidence suggesting that the Veteran was precluded from working due to any such disability.  Therefore, as there is no evidence of unemployability, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for hypothyroidism is denied.

Entitlement to a rating in excess of 10 percent for recurrent urinary tract infections is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


